In re St. Francis Nursing Hm/Oberlin; — Defendant; applying for supervisory and/or remedial writ, Parish of Allen, 33rd Judicial District Court Div., No. 98-1978; to the Court of Appeal, Third Circuit, No. W98-1978.
Granted. Judgment of the trial court is reversed. Summary judgment is granted in favor of defendant, St. Francis Nursing Home of Oberlin, Inc., for the reasons assigned by the dissenting judge in the court of appeal. See Reeves v. Structural Preservation Systems, 98-1795 (La.3/6112/6199), 731 So.2d 208.
*461CALOGERO, C.J., not on panel.
JOHNSON, J., would deny the writ.
LEMMON and KIMBALL, JJ., would grant the writ.